DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,791,537 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the reference US 10,791,537 B1. The reference and instant application are claiming common subject matter, as follows:
receiving, by a first device, browser data associated with a second device (see claim 1, col. 22, lines 39-41: determining, by a device and based on browser data, first location data associated with a location of a user device); receiving, by the first device, transaction data associated with a third device (see claim 1, col. 22, lines 42-44: determining, by the device and based on transaction data, second location data associated with a location of a transaction device); assigning, by the first device, a first weight to first location data associated with the browser data and a second weight to second location data associated with the transaction data (see claim 1, col. 22, lines 39-49: assigning, by the device, a first weight to the first location data and a second weight to the second location data; assigning, by the device, a first time stamp to .

Allowable Subject Matter

Claims 1-20 are rejected based on nonstatutory double patenting, but would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1, 8, and 15, the closest prior art, Ezequiel (US
2015/0149360 Al); Al-Azzawi (US 2013/0110718 Al); Fong et al. (US 2004/0015393 Al);
Choey et al. (US 2003/0182194 Al); Hefetz (US 2018/0039975 Al); Kumaraguruparan et al. (US
2016/0328698 A1); DOTAN-COHEN et al. (US 2019/0373101 Al); Zennaro et al. (US
8,868,522 B1); and JUST (US 2014/0279311 A1) all teach a method comprising receiving, by a first device, browser data associated with a second device; receiving, by the first device, 
Claims 2-7 depend on claim 1. Therefore, they are allowable.
Claims 9-14 depend on claim 8. Therefore, they are allowable.
Claims 16-20 depend on claim 15. Therefore, they are allowable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643